 Case 1:20-cv-00139-TSK Document 9 Filed 03/26/21 Page 1 of 3 PageID #: 43



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


RAYMOND EDWARD GILL,

            Plaintiff,

v.                                          Civ. Action No.1:20-CV-139
                                                      (Kleeh)

BRYAN ANTONELLI, Warden; WEST
VIRIGNIA; STATE OF MARYLAND; and
DISTRICT OF COLUMBIA,

            Defendants.


     ORDER ADOPTING REPORT AND RECOMMENDATION [DKT. NO. 4], AND
         DISMISSING COMPLAINT [DKT. NO. 1] WITHOUT PREJUDICE

      On July 15, 2020, pro se Plaintiff, Raymond Edward Gill

(“Gill” or “Plaintiff”), filed a civil rights Complaint pursuant

to 42 U.S.C. §1983. The Clerk of Court issued a Notice of Deficient

Pleading, advising Plaintiff to pay the full filing fee of $400 or

file a motion to proceed as a pauper with supporting documents

[Dkt. No. 3].

      Pursuant to Local Rule of Prisoner Litigation Procedure (“LR

PL P”) 2, the case was referred to the magistrate judge for a

preliminary review and report and recommendation (“R&R”).           The R&R

was issued on July 17, 2020, and recommended that Plaintiff’s

Complaint    be   dismissed   without    prejudice    under   the   Prison

Litigation Reform Act of 1995 (“PLRA”) and its three-strikes rule

[Dkt. No. 4].     The magistrate judge specifically found that at
 Case 1:20-cv-00139-TSK Document 9 Filed 03/26/21 Page 2 of 3 PageID #: 44
GILL V. ANTONELLI, et al.                                         1:20-CV-139


least three of Plaintiff’s prior civil cases qualify as strikes

under the PLRA’s three-strikes provision of 28 U.S.C. § 1915(g),

and that his Complaint in this matter must be dismissed without

prejudice [Id. at 2-5].

      The R&R also informed the parties that they had “fourteen

days from the date of entry of this Report and Recommendation

within which to file with the Clerk of this Court, specific written

objections,     identifying       the   portions     of    the     Report   and

Recommendation to which objection is made, and the basis of such

objection” [Dkt. No. 4 at 6].           It further warned them that the

“[f]ailure to file written objections . . . shall constitute a

waiver of de novo review by the District Court and a waiver of

appellate     review   by   the    Circuit   Court    of    Appeals”    [Id.].

Petitioner accepted service of the R&R on July 28, 2020 [Dkt. No.

7].   To date, no objections have been filed.              Plaintiff filed a

Motion to Withdraw Motion [Dkt. No. 6], which is a single page

document that contains no objections.

      When reviewing a magistrate judge’s R&R, the Court must review

de novo only the portions to which an objection has been timely

made. 28 U.S.C. § 636(b)(1)(C).         Otherwise, “the Court may adopt,

without     explanation,      any       of   the      magistrate       judge’s

recommendations” to which there are no objections.               Dellarcirprete

v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W. Va. 2007) (citing

Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983)).                Courts will

                                        2
 Case 1:20-cv-00139-TSK Document 9 Filed 03/26/21 Page 3 of 3 PageID #: 45
GILL V. ANTONELLI, et al.                                    1:20-CV-139


uphold portions of a recommendation to which no objection has been

made unless they are clearly erroneous.         See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

     Because no objections were filed, the Court is under no

obligation to conduct a de novo review.          Accordingly, the Court

reviewed the R&R for clear error. Upon careful review, and finding

no clear error, the Court ADOPTS the R&R [Dkt. No. 4].                  The

Plaintiff’s civil rights Complaint is DISMISSED WITHOUT PREJUDICE.

     The Court further DIRECTS the Clerk to enter judgment in favor

of Defendants and to STRIKE this matter from the Court’s active

docket.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and to the pro se Plaintiff, via certified mail,

return receipt requested, at the last known address as shown on

the docket.

     DATED: March 26, 2021


                                  /s/ Thomas S. Kleeh
                                  THOMAS S. KLEEH
                                  UNITED STATES DISTRICT JUDGE




                                    3
